          Case 3:20-cv-05031-RSM Document 17 Filed 09/14/20 Page 1 of 2



1
2
3
4
5
6
7
                          IN THE UNITED STATES DISTRICT COURT
8
                        FOR THE WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10
     KEESLING HOLLYWOOD HILL
11                                                         Case No. C20-5031RSM
     MANAGEMENT, LLC, et al.,
12               Plaintiffs,
13                                                         MINUTE ORDER
14   v.
15
16   KING COUNTY,

17               Defendant.

18
19          The following MINUTE ORDER is made by direction of the Court, the Honorable
20
     Ricardo S. Martinez, Chief United States District Judge: On February 11, 2020, this matter
21
22   was stayed for 90 days pending the outcome of administrative hearings before the

23   Washington Growth Management Hearing Board (“the Board”). Dkt. #14. Parties filed a
24
     Joint Status Report on May 12, 2020, advising that the Board extended the stay of its
25
26   administrative proceedings to facilitate settlement for an additional 90 days. Dkt. #15.

27   Parties agreed to stay this case for an additional 90 days pending potential settlement, with an
28
     obligation to file a joint status report before expiration of those ninety days. Id. On August
29
30   31, 2020, this case was transferred to the Honorable Ricardo S. Martinez. Dkt. #16.



     MINUTE ORDER– 1
           Case 3:20-cv-05031-RSM Document 17 Filed 09/14/20 Page 2 of 2



1            No update has been filed in the last three months. Accordingly, parties are directed to
2
     file a Joint Status Report no later than September 25, 2020, advising the Court of the status of
3
     this matter.
4
5            DATED this 14th day of September, 2020.
6
7
                                                          WILLIAM McCOOL, Clerk
8
                                                          UNITED STATES DISTRICT COURT
9
                                                          By:     /s/ Paula McNabb
10
                                                                  Deputy Clerk
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30


     MINUTE ORDER– 2
